783 F.2d 154
QUEETS BAND OF INDIANS, et al., Plaintiffs-Appellees,v.The STATE OF WASHINGTON, et al., Defendants-Appellants.MUCKLESHOOT INDIAN TRIBE, Plaintiff-Appellee,v.The STATE OF WASHINGTON, et al., Defendants-Appellants.
Nos. 83-3644, 83-3646.
United States Court of Appeals,Ninth Circuit.
Feb. 14, 1986.

1
Michael P. O'Connell, Colville Confederated Tribes, Nespelem, Wash., for plaintiffs-appellees.


2
Timothy R. Malone, Asst. Atty. Gen., Olympia, Wash., for defendants-appellants.


3
Before WRIGHT, SKOPIL, and POOLE, Circuit Judges

ORDER

4
The parties have advised this court of pending legislative action which is intended to render this controversy moot.  Their joint motion to vacate and withdraw our opinion and to dismiss this appeal is GRANTED.  Our opinion, Queets Band of Indians, et al. v. Washington, 765 F.2d 1399 (9th Cir.1985), is vacated and withdrawn.  The appeal may be reinstated upon a showing of good cause by either party within 60 days of this order.  Each party is to bear its own costs and attorney's fees.